Order filed, September 09, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00593-CV
                                 ____________

                         BARBARA WHITE, Appellant

                                         V.

      JAMES N. WHITE, JR. AND AUDREY R. GORHAM, Appellee


                    On Appeal from the 311th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-65951


                                      ORDER

      The reporter’s record in this case was due August 20, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sheryl Stapp and Angelia Singleton, the court reporters, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM